SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 6,2003 LONG BEACH SECURITIES CORP. (Exact name of registrant as specified in its charter) Delaware 333-90550 33-0917586 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification Number) 1100 Town & Country Road Suite 1600 Orange, California (Address of Principal Executive
